                                                                                           Case 2:21-cv-00876-JAM-AC Document 53 Filed 08/02/21 Page 1 of 2


                                                                                    1    James T. Hultquist (admitted pro hac vice)
                                                                                         Email: jhultquist@reedsmith.com
                                                                                    2    Jennifer Y. DePriest (admitted pro hac vice)
                                                                                         Email: jdepriest@reedsmith.com
                                                                                    3    Ismail C. Kuru (admitted pro hac vice)
                                                                                         Email: ikuru@reedsmith.com
                                                                                    4    REED SMITH LLP
                                                                                         10 South Wacker Drive
                                                                                    5    Chicago, IL 60606-7507
                                                                                         Telephone: +1 312 207 1000
                                                                                    6    Facsimile: +1 312 207 6400

                                                                                    7    Christopher J. Pulido (SBN 313142)
                                                                                         Email: cpulido@reedsmith.com
                                                                                    8    REED SMITH LLP
                                                                                         101 Second Street, Suite 1800
                                                                                    9    San Francisco, California 94105-3659
                                                                                         Telephone: +1 415 543 8700
                                                                                   10    Facsimile: +1 415 391 8269
                 A limited liability partnership formed in the State of Delaware




                                                                                   11    Attorneys for Plaintiff

                                                                                   12
REED SMITH LLP




                                                                                   13                                   UNITED STATES DISTRICT COURT

                                                                                   14                                 EASTERN DISTRICT OF CALIFORNIA

                                                                                   15                                        SACRAMENTO DIVISION

                                                                                   16 PHILIPS NORTH AMERICA LLC;                        No.: 2:21-cv-00876

                                                                                   17                          Plaintiff,               [PROPOSED] ORDER SHORTENING
                                                                                                                                        TIME ON PLAINTIFF’S MOTION TO
                                                                                   18          vs.                                      COMPEL PRODUCTION OF MATERIALS
                                                                                                                                        FOR INSPECTION PRIOR TO THE
                                                                                   19 ADVANCED IMAGING SERVICES, INC.,                  AUGUST 11, 2021 EXPEDITED
                                                                                      d/b/a ADVANCED IMAGING PARTS; and                 DISCOVERY CUTOFF
                                                                                   20 WANG XIUYUAN a/k/a SEAN WANG,

                                                                                   21                          Defendants.

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        No.: 2:21-cv-00876
                                                                                                                              [PROPOSED] ORDER
                                                                                           Case 2:21-cv-00876-JAM-AC Document 53 Filed 08/02/21 Page 2 of 2


                                                                                    1         Presently before the Court is Plaintiff Philips North America LLC’s (“Philips”) Ex Parte

                                                                                    2 Application to Shorten Time on Its Motion To Compel Production Of Materials For Inspection Prior

                                                                                    3 To The August 11, 2021 Expedited Discovery Cutoff. Pursuant to Local Civil Rule 144(e) and Federal

                                                                                    4 Rule of Civil Procedure 6(c), good cause exists to shorten the time to hear Philips’ Motion To Compel

                                                                                    5 Production Of Materials For Inspection Prior To The August 11, 2021 Expedited Discovery Cutoff,

                                                                                    6 and the application to shorten time is GRANTED.

                                                                                    7         The Court ORDERS as that the Parties Joint Statement re Discovery Disagreement be filed no

                                                                                    8 later than 4:00 p.m. on August 4, 2021.

                                                                                    9         The Court further ORDERS that a hearing on the Motion To Compel Production Of Materials

                                                                                   10 For Inspection Prior To The August 11, 2021 Expedited Discovery Cutoff shall be held on August 6,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 2021 at 9:00 a.m. via Zoom.

                                                                                   12
REED SMITH LLP




                                                                                   13 IT IS SO ORDERED.

                                                                                   14 Dated: August 2, 2021

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        No.: 2:21-cv-00876                          -1-
                                                                                                                             [PROPOSED] ORDER
